Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         01-MAR-2022
                                                         07:57 AM
                                                         Dkt. 6 ODDP


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                LOREN D. HAMMOND, III, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                    (Civil No. 1CPN-XX-XXXXXXX)

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Upon consideration of petitioner Loren D. Hammond,

III’s request for relief related to his HRPP Rule 40 post-

conviction proceeding, which was received on February 15, 2022

and filed as a petition for writ of mandamus, and the record, it

appears that on February 8, 2022, the circuit court entered an

“Order Denying Loren Hammond’s Hawaii Rules of Penal Procedure

Rule 40 Petition, Filed April 29, 2021, Without a Hearing,”

thereby ruling on the HRPP Rule 40 petition that is the subject

of this original proceeding.    Petitioner has alternative means to

seek relief from the circuit court’s decision, including filing

an appeal as provided by law.    Thus, inasmuch as the requested
relief has been addressed by the circuit court, an extraordinary

writ is not necessary.   See Kema v. Gaddis, 91 Hawai#i 200, 204-

05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          It is ordered that the petition for writ of mandamus is

dismissed.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fees.

          DATED:   Honolulu, Hawai#i, March 1, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2